        Case 1:19-cv-11218-VM-RWL Document 30 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    5/20/2020
---------------------------------------------------------------X
ART MEDIA LLC,                                                 :   19-cv-11218 (VM) (RWL)
                                            Plaintiff,        :
                                                              :
                 - against -                                   :   ORDER
                                                               :
CHRISTOPHER BRANT,                                             :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves Plaintiff's request for leave to move to dismiss Defendant's

counterclaims and strike Defendant's affirmative defenses (Dkt. 25). The request for

leave to move to strike the three remaining affirmative defenses (already narrowed down

from eleven) is denied for substantially the reasons set forth by Defendant (Dkt. 29). As

for the request for leave to dismiss, the Court finds unavailing Plaintiff's standing

argument and damage/benefit argument. However, the issue as to whether purported

discussions on which his counterclaim is based occurred within the 30 days allotted for

delivery of a dispute notice potentially may have merit, but also can be easily resolved by

a sworn statement of fact. Accordingly, no later than May 30, 2020, Defendant shall file

with the Court a sworn statement setting forth, with sufficient plausibility to meet the

requisite pleading standards, the timing of the discussions on which the counterclaims

are based, and to the extent the discussions did not take place within the 30-day window,

Defendant shall explain (in accompanying cover letter) why counterclaims should not be

dismissed as a result. The Court will determine next steps after reviewing Defendant's

submission.
     Case 1:19-cv-11218-VM-RWL Document 30 Filed 05/20/20 Page 2 of 2




                                  SO ORDERED.



                                  _________________________________
                                  ROBERT W. LEHRBURGER
                                  UNITED STATES MAGISTRATE JUDGE

Dated: May 20, 2020
       New York, New York
